an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Barasch, J.), entered April 1, 2004, which, upon the granting of the defendant’s motion pursuant to CPLR 4401 to dismiss the complaint, made at the close of the plaintiffs case, is in favor of the defendant and against them.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the trial court properly granted the defendant’s motion to dismiss the complaint, made at the close of the plaintiffs’ case, as there was no rational process by which the jury could base a finding in their favor (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]). Dismissal was proper since the plaintiffs failed to establish their prima facie case that the defendant had constructive notice of the alleged dangerous condition which caused the injured plaintiff to slip and fall (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]).
The plaintiffs’ remaining contention is without merit. Florio, J.E, Schmidt, Santucci and Spolzino, JJ., concur.